Matter of William G. v Saline G. (2015 NY Slip Op 07336)





Matter of William G. v Saline G.


2015 NY Slip Op 07336


Decided on October 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2015

Friedman, J.P., Andrias, Saxe, Gische, Kapnick, JJ.


15821 15820

[*1] In re William G., Petitioner-Respondent-Appellant,
vSaline G., Respondent-Appellant-Respondent.


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant-respondent.
Douglas H. Reiniger, New York, for respondent-appellant.
Karen P. Simmons, The Children's Law Center, Brooklyn (Eva D. Stein of counsel), attorney for the children.

Order, Family Court, Bronx County (Ruben A. Martino, J.), entered on or about September 25, 2014, which, to the extent appealed from as limited by the briefs, after a fact-finding hearing, granted the father's petition for visitation with his children to the extent of awarding an annual visitation at the Southport Correctional Facility or any other facility where he was incarcerated that is "within the same proximity" as Southport, on condition that he pay the mother $200 towards the cost of the visit within 90 days before it is held, unanimously affirmed, without costs.
The Family Court's decision to allow the father visitation, but to limit visitation to one time per year, has a sound and substantial basis in the record. The court properly took into consideration the totality of the circumstances, including the children's position, as expressed through their attorney, as well as the burden and cost involved in the lengthy trip from Bronx County to an upstate facility, in determining that an annual in-person visit with the father was in the children's best interests (see Matter of Granger v Misercola, 21 NY3d 86, 90 [2013]; Matter of Garraway v Laforet, 68 AD3d 1192, 1193-1194 [3rd Dept 2009]; Matter of Lewis v Lowney, 296 AD2d 624, 624-625 [3rd Dept 2002]). The fact that the mother objects to having to make the trip is not a reason to deny the father visitation (see Matter of Kadio v Volino, 126 AD3d 1253, 1255 [3rd Dept 2015]).
The request of the attorney for the children that the geographic proximity requirement of [*2]the order be clarified, as well as the father's concerns about lack of communication, can best be addressed in the context of a modification petition (see Matter of Lapham v Senecal, 125 AD3d 1210, 1211 [3rd Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 8, 2015
CLERK